DMP/CRH:ICR/JGH/FJN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 --------------------------------X

 UNITED STATES OF AMERICA                           AFFIDAVIT IN SUPPORT OF
                                                    REMOVAL TO THE
        - against -                                 DISTRICT OF COLUMBIA

 AARON MOSTOFSKY,                                   (Fed R. Crim. P. 5)

                             Defendant.             Case No. 21-M-27

 --------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              ANGELA GORMAN, being duly sworn, deposes and states that she is

a Special Agent with the Federal Bureau of Investigation (“FBI”) assigned to the

Joint Terrorism Task Force (“JTTF”), duly appointed according to law and acting as such.

              On or about January 11, 2021, the United States District Court for the District

of Columbia issued an arrest warrant commanding the arrest of the defendant AARON

MOSTOFSKY in connection with a complaint charging him with violating the following

statutes: 18 U.S.C. 641 (theft of government property); 18 U.S.C. 1752(a)(1) (unlawfully

entering and remaining in a restricted building); 18 U.S.C. 1752(a)(2) (impeding government

business or official functions); and 40 U.S.C. 5104(e)(2)(D), (G) (unlawful entry and

disorderly conduct).
              The source of your deponent’s information and the grounds for her belief are as

follows: 1

              1.      On or about January 11, 2021, the United States District Court for the

District of Columbia issued an arrest warrant commanding the arrest of the defendant AARON

MOSTOFSKY in connection with a criminal complaint (the “Complaint”) charging him with

violating the following statutes: 18 U.S.C. 641 (theft of government property); 18 U.S.C.

1752(a)(1) (unlawfully entering and remaining in a restricted building); 18 U.S.C. 1752(a)(2)

(impeding government business or official functions); and 40 U.S.C. 5104(e)(2)(D), (G)

(unlawful entry and disorderly conduct). True and correct copies of the arrest warrant,

Complaint and underlying statement of facts are attached as Exhibit 1.

              2.      On or about January 12, 2021, JTTF agents, including the undersigned

affiant, arrested the defendant AARON MOSTOFSKY in Brooklyn, New York pursuant to

the warrant for his arrest. The defendant stated that his name is “Aaron Mostofsky.” The

defendant also provided his date of birth and the last four digits of his social security number,

both of which match the date of birth and social security number of the defendant AARON

MOSTOFSKY wanted in the District of Columbia.

              3.      I have compared the photographs of “Aaron Mostofsky” contained in the

Complaint with the defendant and believe the photographs depict the same person – the

defendant AARON MOSTOFSKY wanted in the District of Columbia. Furthermore, I have

compared video footage published in media accounts of an interview with an individual who



1
  Because the purpose of this affidavit is to set forth only those facts necessary to establish
probable cause for removal, I have not described all of the relevant facts and circumstances of
which I am aware.

                                               2
identifies himself as "Aaron" inside the United States Capitol on January 6, 2021, as detailed

in the Complaint, and I have compared that footage to the defendant and I believe that the

individual in the video is defendant AARON MOSTOFSKY.

              4.     Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the AARON MOSTOFSKY wanted in the District of Columbia.

              WHEREFORE, your deponent respectfully requests that the defendant AARON

MOSTOFSKY be removed to the District of Columbia so that he may be dealt with according

to law.




                                           ANGELA GORMAN
                                           Special Agent
                                           Federal Bureau of Investigation


Sworn to before me by telephone this
12th day of January, 2021



THE HONORABLE SANKET 1. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                               3
